PER CURIAM.
In the underlying action for negligent misrepresentation, we reverse the final judgment entered in favor of the plaintiff. After reviewing the record, we find that the trial court should have entered a directed verdict in favor of the defendant where the defendant’s misconduct was too tenuous to constitute a proximate cause of the plaintiffs damages. Ameriseal of N.E. Fla., Inc. v. Leiffer, 24 Fla. L. Weekly D1685, 738 So.2d 993 (Fla. 5th DCA 1999).
As this issue is dispositive, we do not address the other issues raised by the appeal and the cross-appeal.
Reversed.